FILED
                             NOT FOR PUBLICATION                            NOV 25 2009

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JUAN GERARDO MARTINEZ-REYES,                     No. 96-70204

             Petitioner,                         Agency No. A070-926-460

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

             Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                           Argued and Submitted July 9, 2009
                                 Pasadena, California

Before: WARDLAW, RAWLINSON and N.R. SMITH, Circuit Judges.

       Petitioner Juan Gerardo Martinez-Reyes (Martinez-Reyes) appeals the Board

of Immigration Appeals’s (BIA) decision affirming the Immigration Judge’s denial

of his application for suspension of deportation based on extreme hardship. See 8

U.S.C. § 1254(a)(1).




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      The BIA considered the relevant evidence supporting Martinez-Reyes’s

claim before finding that his hardships were not extreme. In doing so, the BIA

articulated reasons supported by the record for its decision. Because it “considered

all of the relevant facts and articulated reasons for denying suspension that are

supported by the record”, the BIA did not abuse its discretion. See Astrero v.

I.N.S., 104 F.3d 264, 267 (9th Cir. 1996).

      Although we deny the petition for review, due to the unusual procedural

posture of this case, we stay issuance of the mandate for 180 days to provide

Martinez-Reyes an opportunity to file a motion to reopen with the BIA. See Ortiz

v. I.N.S., 179 F.3d 1148, 1152 (9th Cir. 1999) (staying mandate to allow petitioners

an opportunity to file a motion to reopen). Although we do not address the merits

of Martinez-Reyes’s claim, we note that his recent deportation does not preclude

him from filing a motion to reopen. See Reynoso-Cisneros v. Gonzales, 491 F.3d
1001, 1002 (9th Cir. 2007).

      PETITION FOR REVIEW DENIED; ISSUANCE OF MANDATE

STAYED FOR 180 DAYS.